                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TENNESSEE
                                         Western Division
                                        Office of the Clerk

Thomas M. Gould, Clerk                                                                     Deputy-in-Charge
242 Federal Building                                                              U.S. Courthouse, Room 262
167 N. Main Street                                                               111 South. Highland Avenue
Memphis, Tennessee 38103                                                          Jackson, Tennessee 38301
(901) 495-1200                                                                                (731) 421-9200



                                   NOTICE OF RE-SETTING
                     Before Judge Jon Phipps McCalla, United States District Judge



                                          December 17, 2018

              RE:    2:17-cv-02120-JPM
                     ACLU v. City of Memphis

              Dear Sir/Madam:

           A TELEPHONIC STATUS CONFERENCE has been SET before Judge Jon Phipps
      McCalla for TUESDAY, DECEMBER 18, 2018 at 9:30 A.M. (CST).

           Counsel for the Plaintiff shall initiate the conference call prior to dialing Judge
      McCalla=s chambers at 901-495-1291.

             If you have any questions, please contact the case manager at the telephone number or
      email address provided below.

                                         Sincerely,
                                         THOMAS M. GOULD, CLERK
                                         BY: s/Joseph P. Warren,
                                                Courtroom Deputy Supervisor
                                                901-495-1242
                                                joseph_warren@tnwd.uscourts.gov
